DETAILED ACTION
	In Application filing on 11/13/2018 Claims 1- 26 are pending. Claims 1- 26 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 25, drawn to a seal and build tank comprising the seal, classified in B29C 64/20.
II. Claim 26, drawn to a computer program product, classified in B29C 64/386.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the computer program product can be used with a build tank where a build table comprises a quadrilateral or rectangle instead of a cylinder. Furthermore, the inventions do not overlap in scope because the computer program product is a non-transitory computer readable storage medium with code thereon, whereas the other independent claims are directed to a seal and a build tank. The computer program product is mutually exclusive from a seal or a build tank.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions/groups  have acquired a separate status in the art in view of their different classification
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
A telephone call was made to Craig Neiheisel on 04/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2019, 01/25/2019, 10/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4- 5 and 20- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4- 5 and 20- 21 include the limitation “the outer peripheral edge of the flange has a radius R in the range . . .” This limitation is unclear because an “edge” is a line segment where two faces meet. A circle or circular portion does not have an edge. Thus, it is unclear if Applicant intends to claim an outer periphery being edge or a curved outer periphery portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3, 7, 10, 15- 16, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0133800 A1 (“Pieger”).
	Regarding claim 1, Pieger teaches a seal (23 or 20) capable of sealing against powder between a cylinder of a build tank and a build table arranged in the cylinder of an additive manufacturing apparatus for forming a 3-D article layer by layer from a powder, the seal comprising an endless ring portion capable of extending along an inner surface of the cylinder and abutting against the inner surface (Figs. 1, 9 and [0077- 0078, 0081, 0093, 0108]).

	Regarding claim 2, Pieger teaches the ring (20) forms a flexible flange having an outer peripheral edge for abutting against the inner surface of the cylinder (Fig. 9 and [0108]).

	Regarding claims 3, Pieger teaches the flange is tapered with a decreasing thickness towards the outer peripheral edge (Fig. 9 and [0108]).

Regarding claim 7, Pieger teaches the ring portion is conical with a first end for sealing against the inner surface of the cylinder, and a second end, the first end having an outer dimension exceeding an outer dimension of the second end (Fig. 9).

Regarding claim 10, Pieger teaches a build tank for an additive manufacturing apparatus for forming 3-D article layer by layer from a powder (Fig. 1 and Abstract), the build tank comprising:
	a cylinder (2, 5) (Fig. 1 and [0072- 0074]); and
	a build table (12, 13, 14, 21) arranged inside the cylinder (2, 5), which build table is displaceable relative to the cylinder in an axial direction of the cylinder ([0072, 0076, 0078] and Fig. 1 teach piston that is displaceable along a cylinder axis 3, where the upper portion 12 of piston comprises a substrate 21 on which 3D objects can be constructed), the build table (12, 13, 14, 21) dividing the cylinder (2, 5) in an upper space and a lower space and having a surface facing toward the upper space for receiving powder (Fig. 1 displays a space above the substrate and a space below the substrate; [0078] teaches an upper surface of substrate 21 where a 3D object is formed, where the 3D object is grown from powdered material),
	wherein:
	the build tank (1) further comprises a seal (20) mechanically connected to the build table (12, 13, 14, 21) for sealing between an inner surface of the cylinder (2, 5) and the build table (12, 13, 14, 21), so as to prevent powder from being moved from the upper space to the lower space (Figs. 1, 9 and [0077- 0078, 0108] teach a lower portion 14 having a first seal 20 forming a gas tight closure between cooling plate 17 of lower portion and the insulation member), and
	the seal (20) has an endless ring portion extending along a circumference of the inner surface and abutting against the inner surface of cylinder (Figs. 1, 9 and [0077- 0078, 0108] teach a lower portion 14 having a first seal 20 forming a gas tight closure between cooling plate 17 of lower portion and the insulation member).

Regarding claim 15, Pieger teaches the ring portion forms a flexible flange protruding from the build table, the flange having an outer peripheral edge abutting against the inner surface of the cylinder (Fig. 9 and [0108]).

Regarding claim 16, Pieger teaches the flange is angled relative to a radial direction of the cylinder such that in a radial direction along the flange towards the outer peripheral edge, the flange has a first extension direction component in parallel with the radial direction of the cylinder which first direction component points towards the inner surface of the cylinder, and a second direction component in parallel with the axial direction of the cylinder which second direction components points upwards (Figs. 1, 9 and [0108]).

Regarding claim 19, Pieger teaches the flange is tapered with a decreasing thickness towards the outer peripheral edge (Fig. 9 and [0108]).

Regarding claim 23, Pieger teaches the ring portion is conical and has a first end with a first outer dimension of the ring portion, and a second end with a second outer dimension being smaller than the first outer dimension, the conical ring portion being arranged in the cylinder with the first end facing upwards and the second end facing downwards (Fig. 9 and [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4- 6, 8- 9, 20- 22, and 24- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133800 A1 (“Pieger”), as applied to claims 1, 2, 10, and 15, further in view of US 2018/0328492 A1 (“Kustermans”).
Regarding claims 4 and 20, Pieger does not explicitly teach the outer peripheral edge of the flange has a radius R in the range of 0 < R < 100 microns.
Kustermans teaches the outer peripheral edge of the flange has a radius R ([0025] teaches the outer radial tip being radiused).
It would have been obvious to one having ordinary skill in the art before the effective filgin date to modify Pieger in view of Kustermans such that the outer peripheral edge has a radius R in the range of 0 < R < 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the radius of the outer peripheral edge of Kustermans for the purpose of providing an axial seal by providing adequate radial or axial force (See Kustermans – [0015]). 
Pieger – [0013, 0077] and Figs. 1, 9; Kustermans – [0015]). 

Regarding claims 5 and 21, Pieger does not explicitly teach the outer peripheral edge of the flange has a radius R in the range of 0 < R < 50 microns.
Kustermans teaches the outer peripheral edge of the flange has a radius R ([0025] teaches the outer radial tip being radiused).
It would have been obvious to one having ordinary skill in the art before the effective filgin date to modify Pieger in view of Kustermans such that the outer peripheral edge has a radius R in the range of 0 < R < 50 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the radius of the outer peripheral edge of Kustermans for the purpose of providing an axial seal by providing adequate radial or axial force (See Kustermans – [0015]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute shape of the outer peripheral edge of Pieger with the radiused peripheral edge as taught in Kustermans because of reasons set forth in claims 4 and 20.

Regarding claims 6 and 22, Pieger does not explicitly teach the flange has a length in a radial direction of the flange and a thickness, the radial length of the flange being 10 to 200 times the flange thickness.
Kustermans teaches the flange has a length in a radial direction of the flange and a thickness, the radial length of the flange being 10 to 200 times the flange thickness ([0027] teaches an aspect ratio as measured by a length LSL compared to a width WSL, wherein the aspect ratio is at least 10:1 and no greater than 100:1).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the ratio of the length and thickness of the seal of Pieger with the aspect ratio as taught by Kustermans because this is a substitution of equivalent elements yielding predictable results. Both references teach the seals functioning to provide an axial seal (Pieger – [0013, 0077] and Figs. 1, 9; Kustermans – [0015]). 

Regarding claims 8 and 24, Pieger does not explicitly teach the ring portion is made of a metal material.
Kustermans teaches the ring portion is made of a metal material ([0034, 0037] teaches the seal 1 or any subcomponent thereof can comprise a metal such as aluminum or titanium).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the seal of Pieger with aluminum or titanium as taught by Kustermans because of reasons set forth in claim 6.

Regarding claims 9 and 25, Pieger does not explicitly teach the metal material is titanium or aluminum.
Kustermans teaches the metal material is titanium or aluminum ([0034, 0037] teaches the seal 1 or any subcomponent thereof can comprise a metal such as aluminum or titanium).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the seal of Pieger with aluminum or titanium as taught by Kustermans because of reasons set forth in claim 6.

Regarding claim 17, Pieger teaches the flange forms an angle α relative to the radial direction of the cylinder (Fig. 9 and [0108]).
Pieger does not explicitly teach the flange forms an angle α relative to the radial direction of the enclosure, where α is in the range of 30° < α < 90°.
Kustermans teaches the flange forms an angle α relative to the radial direction of the enclosure, where α is in the range of 30° < α < 90° ([0025] teaches angle β being at least 30° and no greater than 45°).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the angle of the flange of Pieger with the angle taught in Kustermans because of reasons set forth in claim 6.

	Regarding claim 18, Pieger teaches the flange forms an angle α relative to the radial direction of the cylinder (Fig. 9 and [0108]).
Pieger does not explicitly teach the flange forms an angle α relative to the radial direction of the enclosure, where α is in the range of 45° < α < 90°.
Kustermans teaches the flange forms an angle α relative to the radial direction of the enclosure, where α is in the range of 45° < α < 90° ([0025] teaches angle β being at least 30° and no greater than 45°, i.e., 30° ≤ β ≤ 45°). While Kustermans does not explicitly the angle being in the range of 45° < α < 90°, Kustermans does teach a flange with an extremely close angle to the claimed range. Thus, one of ordinary skill in the art would expect both seals to have the same properties. See MPEP 2144.05(I). Thus, it would have been obvious to one with ordinary skill in the art to modify Kustermans such that the angle is 45° < α < 90°.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the angle of the flange of Pieger with the angle taught in Kustermans because of reasons set forth in claim 6.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0133800 A1 (“Pieger”).
	Regarding claim 11, Pieger teaches an outer dimension of the ring portion exceeds an inner dimension of the cylinder before the seal is arranged in the cylinder such that the ring portion is compressed and pre-tensioned when the seal is arranged in the cylinder ([0077] and Fig. 1 teach the first seal 20 forming a gas tight closure against the insulation member 5. It is inherent that the seal 20 has an outer diameter that exceeds the inner diameter of the insulation member 5. Alternatively, it is well known in the art that forming a gas-tight closure involves using a seal ring having an outer diameter which exceeds the inner diameter of the surface which is sought to seal. Thus, one of ordinary skill in the art would have found it obvious to modify Pieger such that the seal had an outer diameter which exceeded the inner diameter of the cylinder).

Claims 11- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133800 A1 (“Pieger”), as applied to claim 10, further in view of WO 2019/005006 A1 (“Schmale”).
	Regarding claim 11, Pieger teaches an outer dimension of the ring portion (Figs. 1, 9 and [0077, 0108]) and a cylinder in which the seal is arranged (Figs. 1, 9 and [0072- 0077]).
Pieger does not explicitly teach an outer dimension of the ring portion exceeds an inner dimension of the cylinder before the seal is arranged in the cylinder such that the ring portion is compressed and pre-tensioned when the seal is arranged in the cylinder.
Schmale teaches an outer dimension of a portion of the seal (102, 103) exceeds an inner dimension of the enclosure (109) before the seal (102, 103) is arranged in the enclosure Figs. 7- 8 and [0022]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dimension of the seal of Pieger such that an outer dimension exceeds an inner dimension of the enclosure as taught by Schmale motivated by providing a low-friction sliding seal between the wall and seal and continuously wiping clean the wall which extends the apparatus’ service intervals (Schmale – [0022]) and permitting relatively loose manufacturing tolerances and an associated reduction in manufacturing costs (Schmale – [0023]).

	Regarding claim 12, Pieger teaches the outer dimension is an outer dimension of the ring portion and the inner dimension is an inner diameter of the cylinder (Figs. 1, 9 and [0072- 0077]).
Pieger does not explicitly teach the outer dimension of the ring portion being 1.0005 to 1.02 times the inner dimension of the cylinder before the seal is arranged in the cylinder.
Schmale teaches the outer dimension of the seal portion (outermost portion of seal 102, 103) being greater than the inner dimension of the enclosure (defined by wall 109) before the seal (102, 103) is arranged in the enclosure (Figs. 7- 8 and [0022]). In other words, Schmale teaches an outer dimension of the portion being greater than 1 times the inner dimension of the enclosure before the seal is arranged in the enclosure. Since the “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dimension of the seal of Pieger such that an outer dimension exceeds an inner dimension of the enclosure as taught by Schmale motivated by reasons set forth in claim 11.

Regarding claim 13, Pieger teaches the outer dimension is an outer dimension of the ring portion and the inner dimension is an inner diameter of the cylinder (Figs. 1, 9 and [0072- 0077]).
Pieger does not explicitly teach the outer dimension is an outer diameter of the ring portion and the inner dimension is an inner diameter of the cylinder, the outer diameter of the ring portion being 1.001 to 1.01 times the inner diameter of the cylinder before the seal is arranged in the cylinder.
Schmale teaches the outer dimension of the seal portion (outermost portion of seal 102, 103) being greater than the inner dimension of the enclosure (defined by wall 109) before the seal (102, 103) is arranged in the enclosure (Figs. 7- 8 and [0022]). In other words, Schmale teaches an outer dimension of the portion being greater than 1 times the inner dimension of the enclosure before the seal is arranged in the enclosure. Since the “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dimension of the seal of Pieger such that an outer dimension exceeds an inner dimension of the enclosure as taught by Schmale motivated by reasons set forth in claim 11.

Regarding claim 14, Pieger teaches the seal (20) is connected to the build table (12, 13, 14, 21) such that the seal (20) will follow a displacement motion of the build table in the axial direction of the cylinder (12, 13, 14, 21) (Figs. 1, 9 and [0072- 0077]), and such that the seal (20) is floating relative to the build table (12, 13, 14, 21) in a radial direction of the cylinder (2, 5) for centering the ring portion relative to the cylinder (2, 5) by the inner surface of the cylinder (2, 5) (Fig. 1- 2, 9 and [0077]).
mechanically connected to the build table such that the seal will follow a displacement motion of the build table in the axial direction of the cylinder, and such that the seal is floating relative to the build table in a radial direction of the cylinder for centering the ring portion relative to the cylinder by the inner surface of the cylinder.
Schmale teaches the seal (102, 103) is mechanically connected (via post 107, fastener 108, and clamping element 104) to the build table (101) such that the seal (102, 103) will follow a displacement motion of the build table in the axial direction of the enclosure (Figs. 7- 8 and [0001, 0016, 0022, 0027]), and such that the seal (102, 103) is floating relative to the build table (101) in a radial direction of the enclosure for centering the ring portion relative to the enclosure (109) by the inner surface of the enclosure (109) (Figs. 7- 8, 11 and [0026]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Pieger to incorporate the mechanical connection as taught by Schmale motivated by providing alignment to the seal with respect to the table (Schmale – [0026]).

Claims 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133800 A1 (“Pieger”), as applied to claims 1, 2, 10, and 15, further in view of DE 29506204 (“EOS”).
	Regarding claim 17, Pieger teaches the flange forms an angle α relative to the radial direction of the cylinder (Fig. 9 and [0108]).
Pieger does not explicitly teach the flange forms an angle α relative to the radial direction of the cylinder, where α is in the range of 30° < α < 90°.
EOS teaches the flange forms an angle α relative to the radial direction of the cylinder, where α is in the range of 30° < α < 90° ([0026] and Fig. 2 teach an angle of approximately 45°; [0029] teaches the container 1 having a circular cross section).
Pieger – [0013, 0077] and Fig. 1; EOS – [0006, 0019] and Fig. 2).

	Regarding claim 18, Pieger teaches the flange forms an angle α relative to the radial direction of the cylinder (Fig. 9 and [0108]).
Pieger does not explicitly teach the flange forms an angle α relative to the radial direction of the cylinder, where α is in the range of 45° < α < 90°.
EOS teaches the flange forms an angle α relative to the radial direction of the cylinder, where α is in the range of 45° < α < 90° ([0026] and Fig. 2 teach an angle of approximately 45°; [0029] teaches the container 1 having a circular cross section). While EOS does not explicitly teach an angle greater than 45°, the Examiner interprets “approximately 45°” in paragraph [0026] to include angles slightly greater and slightly less than 45°, since the “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I). Alternatively, while EOS does not explicitly the angle being in the range of 45° < α < 90°, EOS does teach a flange with an extremely close angle to the claimed range. Thus, one of ordinary skill in the art would expect both seals to have the same properties. See MPEP 2144.05(I). Thus, it would have been obvious to one with ordinary skill in the art to modify EOS such that the angle is 45° < α < 90°.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the angle of the flange of the seal of Pieger with the angle taught in EOS because of reasons set forth in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744